OFFICE   OF THE   ATTORNEY     GENERAL     OF TEXAS
                              AUSTIN

                                                    June 12, 1939


Honorable T. M. tilmble
First Assistant State Superintendent
Austin, Texas
Dear Sir:
                          Opinion NO. o-776
                          Re: Ellglblllty of Rang
                               School District.for
                               In the transportatl

          Ye are ln.recelp
wherein you' advise that th
trlct Is more than nine ml
been refused aid by the De
that there are more than 3


                                             clpatlon in the
                                             he Equalization Law.
                                                  being Chapter 60
                                                 al Laws of Texas,
                                                 937, reads as fol-




                    s which have an average of not
                    u&red (200) scholastics of each
                    et composing the consolidated and/or
     rural high school districts unit, and all dlstrlots
     composed of entire counties having a scholastla population of less
     than five thoussnd (5,000); provided that schools in
     sparsely settled counties may be exempt Prom the
     minimum restrictions of tventy (20) scholastics, as
---.




       Honorable T.   M.   Trimble, June 12, 1939, Page 2.

            hereinafter provided; provided thatln such cases
            th8 district applying for aid shsll b8 levying
            and collecting the limit of local tax support as
            provided by general lav. Sparsely settled COW&ies
            shall b8 defined as those having less than one
            thousand, four hundred (1,400) scholastic population
            In the common school districts. It Is expressly
            und&stood that the provisions and llmltatlons of
            this section and other sections In this Act do not
            apply to vocational aid, and aid for crippled chlld-
            ren; provided that the minimum and maximum scholastic
            limits herein provided shall not apply for trans-
            portation aid to any school district containing
            forty-elght (48) square miles of territory, or more,
            or vhioh is alne (9) miles or more In length; and
            provided further that the maximum limitations a8
            to scholastio population herein set forth shall
            not apply for any type of aid to school districts
            containing forty-eight (48) square miles of terrl-
            tory or more, or vhlah Is nine (9) plile~s
                                                     or more
            In length, proqided ther8 la not located In such
            a district an lncprporated city or town havl
            population of more than thirty-six hundred (3
                                                        Ta00)
            Inhabitants, according to the last preceding
            Federal Census."
                 A oareful reading of the above section discloses that
       whether the district nov has less than 3600 Inhabitants or
       vhether the same had more than 3600 Inhabitants according to
       the last Federal Census has nothing vhatsoever to do with
       the question of the right of the district to participate
       In the transportation fund,provlded by Senate Bill No. 185
       being Chapter 474 beginning at page 1259, General and Special
       Laws of Texas, 45th Leglslaturp, RegulerrSession, as amended
       by the aforesaid House Bill Ao. 133.
                 Our answer to your question, therefore, Is that
       your letter states no fact vhlch vould deprive the Ranger
       Independent School District of its right to participate In
       the transportation fund.
                                               Yours very truly




       ATTORl'&WliERAL      OF TEXAS